United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 97-4204
                                  _____________

Jerry Bennett Masonry Contractors,     *
Inc.,                                  *
                                       *
                   Petitioner,         * Appeal from the Occupational
                                       * Safety and Health Review
      v.                               * Commission.
                                       *
Secretary of Labor; Occupational       *       [UNPUBLISHED]
Safety and Health Review Commission, *
                                       *
                   Respondents.        *
                                 _____________

                           Submitted: September 24, 1998
                               Filed: September 30, 1998
                                _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

      This appeal has been submitted on the briefs. Jerry Bennett Masonry
Contractors, Inc. contends the final order of the Occupational Safety and Health
Review Commission is based on erroneous legal rulings, is not supported by substantial
evidence in the record, and the penalties should not be enforced. Our review is
governed by well-established standards. Having reviewed the record and the parties'
submissions, we conclude the administrative law judge's determinations were correct
and that an extended opinion is not warranted in this fact-intensive case. We affirm
without further discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-